Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Claim

	Claim 1, line 5, deleted “114”.

Allowable Subject Matter
Claims 1, 3-33 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-22 call for, among others, a load modulation circuit having a harmonic injection circuit connected with respective outputs of the main power amplification device and the auxiliary power amplification device; wherein the harmonic injection circuit is arranged to provide a phase shift to simultaneously modulate transfer of second harmonic components generated at the main power amplification device to the auxiliary power amplification device and transfer of second harmonic components generated at the auxiliary power amplification device to the main power amplification 
 Claims 23-33 call for, among others, a load modulation circuit having: a main fundamental impedance inverter connected with the main power amplification device; and an auxiliary fundamental impedance inverter connected with the auxiliary power amplification device; a harmonic injection circuit connected with respective outputs of the main power amplification device and the auxiliary power amplification device and connected between the main fundamental impedance inverter and the auxiliary fundamental impedance inverter; wherein the harmonic injection circuit is arranged to provide a phase shift to simultaneously modulate transfer of second harmonic components generated at the main power amplification device to the auxiliary Page 7 of 13Application No.: 16/362,788 power amplification device and transfer of second harmonic components generated at the auxiliary power amplification device to the main power amplification device, when the main power amplification device and the auxiliary power amplification device are operated at saturation; and a phase compensation circuit with a single-end coupled transmission line section, connected between the main fundamental impedance inverter and the auxiliary fundamental impedance inverter, for compensating an inherent phase 
Claims 35-37 call for, among others, wherein the harmonic injection circuit is arranged to provide a phase shift to simultaneously modulate transfer of second harmonic components generated at the main power amplification device to the auxiliary power amplification device and transfer of second harmonic components generated at the auxiliary power amplification device to the main power amplification device, when the main power amplification device and the auxiliary power amplification device are operated at saturation; wherein the load modulation circuit further comprises: a main fundamental impedance inverter connected with the main power amplification device; an auxiliary fundamental impedance inverter connected with the auxiliary power amplification device; and a phase compensation circuit with a single-end coupled transmission line section, connected between the main fundamental impedance inverter and the auxiliary fundamental impedance inverter, for compensating an inherent phase difference between the main power amplification device and the auxiliary power amplification device; and wherein the harmonic injection circuit is connected between the main fundamental impedance inverter and the auxiliary fundamental impedance inverter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843